       Case 4:20-cv-00199-BRW Document 16 Filed 09/09/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


ZAYZHON THOMPSON                                                             PETITIONER

v.                            NO. 4:20-cv-00199 BRW

DEXTER PAYNE, Director of the                                           RESPONDENT
Arkansas Division of Correction

                                        JUDGMENT

      Consistent with the Order entered today, judgment is entered for respondent Dexter Payne.

      IT IS SO ORDERED this 9th day of September, 2020.



                                             Billy Roy Wilson______________
                                             UNITED STATES DISTRICT JUDGE
